MEMORANDUM **
We vacate th'e district court’s dismissal of this action, and we remand for reconsideration in light of Karczewski v. DCH Mission Valley, LLC, No. 15-55633.
VACATED and REMANDED. Costs on appeal awarded to Plaintiff.
BYBEE, Circuit Judge,
acquiescing dubitante:
I acquiesce dubitante for the reasons articulated in my separate opinion in Karczewski v. DCH Mission Valley, LLC, No. 15-55633.

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.